DETAILED ACTION
This final action is in response to amendment filed on June 23, 2022. In this amendment, claims 1-7 have been amended. Claims 1-7 are pending, with claims 1, 2 and 7 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 112
Rejections have been withdrawn in view of amended claims.
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to limitation the remaining data packets are only transmitted after the complete transmission of the test data packets have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other applicants’ arguments have been fully considered but they are not persuasive.
In the response filed June 23, 2022, applicant argues in substance that:
a. The mention of IEEE 802.Qbv frame preemption is not understood. Rather this standard relates to a time-slot method. A patent application citing a TSN scheduler (Mobile Fronthaul) possibly using preemption and Qbv to minimize delay does not relate to establishing a delay for transmission of test packets as here claimed (from remarks pgs. 6-7).
As to point (a), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., establishing a delay for transmission of test packets) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b. Rogers does not disclose applying at least one redundancy protocol in order to reduce a failure risk and transmitting test data packets in order to detect such failures. Rogers also does not disclose the use of RTE networks as well as time slots according to IEEE 802.1Qbv (from remarks pg. 7).
As to point (b), the Applicant only makes conclusory statements that cited reference(s) do not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner. The reviewing court guides that such mere conclusory statements which are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir.1984); and Ex parte Belinne, 2009 WF 2477843, at *3-4 (BPAI Aug. 10, 2009) (informative). 
Applicant merely: (1) recite the claim language and assert it is not taught by the cited references; (2) reproduce portions of the references cited by the Examiner; (3) attack the references separately, considered in isolation; and (4) make conclusory statements that each reference does not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner.
Furthermore, Angst teaches applying at least one redundancy protocol in order to reduce a failure risk and transmitting test data packets in order to detect such failures (Angst Para. [0022 & 0041]).
c. The method of Angst cannot be implemented for the method of Rogers. Such implementation would not be obvious but instead inventive. 
As to point (c), the Applicant only makes conclusory statements that cited reference(s) do not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner. The reviewing court guides that such mere conclusory statements which are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir.1984); and Ex parte Belinne, 2009 WF 2477843, at *3-4 (BPAI Aug. 10, 2009) (informative). 
Applicant merely: (1) recite the claim language and assert it is not taught by the cited references; (2) reproduce portions of the references cited by the Examiner; (3) attack the references separately, considered in isolation; and (4) make conclusory statements that each reference does not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner.
d. Angst also does not disclose using time slots according to RTE's.
As to point (d), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using time slots according to RTE's) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
e. McCormick refers to Qbv and preemption, but not for the purpose of reducing redundancy switch times (remark pg. 7).
As to point (e), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing redundancy switch times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
f. The four-part combination of Rogers, Angst, McCormick, and Takahashi is exceptionally far-fetched and no motive for this combination or reason why this combination is obvious is given.
As to point (f), the Examiner respectfully disagrees. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to combine the references are indicated in the office action.

Claim Objections
Claim 1-2 is objected to because of the following informalities: 
Claim 1, “previously presented” should read “currently amended”;
Claim 2, “the predefinable time rage” should read “the predefinable time range”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (US 2013/0286820, Pub. Date Oct. 31, 2013), in view of McCormick et al. (US 2016/0127250, Pub. Date May 5, 2016), and further in view of Nakada (US 2019/0097988, Priority Date Mar. 4, 2016).
As per claim 1, Angst discloses a method of operating a network, the method comprising the steps of: 
devices in the network exchanging data with one another via at least one transmission medium by transmitting useful data packets (see Angst Fig. 1 and Para. [0036], industrial communication network 2 which, in addition to a communication device 1 described in detail below, comprises a plurality of network nodes 51-55 connected to one another in a ring structure via network connections 211-216; Angst Para. [0015], A signal processing unit is connected to the first and second transmitting and receiving units for bumplessly transmitting data inside the industrial communication network. The signal processing unit has a multiplexer unit for forwarding data packets to be transmitted to both transmitting units in a parallel manner and a redundancy handling unit for processing data packets received by both receiving units); 
applying at least one redundancy protocol in order to reduce a failure risk (Angst Para. [0022], a monitoring and control unit is provided in this case and is configured to detect an interruption inside the ring topology using transmitted test data packets … This makes it possible to implement redundancy handling methods for data packets to be transmitted in a bumpless manner with little effort; Angst Para. [0041], the signal processing unit 13 is assigned a redundancy manager 130 that detects an interruption inside the ring topology of the communication network 2 using transmitted test data packets … This is effected, for example, according to the Media Redundancy Protocol or a functionally comparable communication protocol);
transmitting with at least one redundancy protocol test data packets in order to detect failures in the network (Angst Para. [0022], a monitoring and control unit is provided in this case and is configured to detect an interruption inside the ring topology using transmitted test data packets … This makes it possible to implement redundancy handling methods for data packets to be transmitted in a bumpless manner with little effort; Angst Para. [0041], the signal processing unit 13 is assigned a redundancy manager 130 that detects an interruption inside the ring topology of the communication network 2 using transmitted test data packets … This is effected, for example, according to the Media Redundancy Protocol or a functionally comparable communication protocol). 
Angst does not explicitly disclose:
transmitting using frame preemption; 
interrupting the transmission of the useful data packets and, instead of the further transmission of the useful data packets transmitting test data packets; and
only thereafter resuming transmission of the useful data packets.
McCormick teaches:
transmitting using frame preemption (McCormick Para. [0038], If the network is carrying background priority traffic, then IEEE 802.1Qbv frame preemption may need to be enabled and the slots may need to include enough time to allow the Switch to preempt a low priority frame; McCormick Para. [0033], the network controller 200 may generate and transmit route and schedule data in accordance with the IEEE standard draft for IEEE 802.1Qbv titled, “Bridges and Bridged Networks—Amendment: Enhancements for Scheduled Traffic.”).
Notes: Angst teaches transmitting with at least one redundancy protocol test data packets in order to detect failures in the network (paras. [0022 & 0041]). Angst does not explicitly teach transmitting using frame preemption. McCormick teaches transmitting using frame preemption (Paras. [0033 & 0038]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Angst in view of McCormick for transmitting with at least one redundancy protocol test data packets using frame preemption.  
One of ordinary skill in the art would have been motived because it offers the advantage of controlling delay and jitter in a network (McCormick Para. [0024]).
Angst-McCormick does not explicitly disclose:
interrupting the transmission of the useful data packets and, instead of the further transmission of the useful data packets transmitting test data packets; and
only thereafter resuming transmission of the useful data packets.
Nakada teaches:
interrupting the transmission of the useful data packets and, instead of the further transmission of the useful data packets transmitting test data packets (Nakata Fig. 6 and step 103 Switch From User Channel Signal To Dummy Pattern Signal; Nakata Para. [0036], The dummy pattern is previously set as data having no meaning as information; Nakata Para. [0055], data of a signal input to the transponder 21 from the user channel 16 and the user channel 17 as a user channel signal for transfer on the undersea relay line 15 are referred to as actual data, fig. 8); and 
only thereafter resuming transmission of the useful data packets (Nakada Fig. 6 and step 108-109 and Para. [0064], When the input check result is a result indicating a normal state (Yes in step 108), the second monitoring device 14 sends, to the control unit 42 of the second undersea terminal station device 12, an instruction to return to the transmission of the actual data based on the input user channel signal, fig. 8).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Angst in view of Nakada for interrupting the transmission of the useful data packets and, instead of the further transmission of the useful data packets transmitting test data packets; and only thereafter resuming transmission of the useful data packets.  
One of ordinary skill in the art would have been motived because it offers the advantage of checking whether or not start of transmission of a signal based on the actual data is possible (Nakada Para. [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (US 2013/0286820, Pub. Date Oct. 31, 2013), in view of McCormick et al. (US 2016/0127250, Pub. Date May 5, 2016), in view of Nakada (US2019/0097988, Priority Date Mar. 4, 2016), and further in view of Rogers (US 2007/0071026, Pub. Date Mar. 29, 2007).
As per claim 6, Angst-McCormick-Nakada discloses the method according to claim 1, as set forth above, Angst does not explicitly disclose further comprising the step of: 
giving test data packets a higher priority in order to define the redundancy state, and 
thereby reducing waiting times for the test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted.
Rogers teaches:
giving test data packets a higher priority in order to define the redundancy state (Rogers Para. [0056], Each test packet is transmitted using a "discovery" level priority that is higher than that accorded to normal data packets; Rogers Para. [0057], the sender evaluates the test packets to determine which time slot or slots are most favorable for carrying out the connection. For example, if it is determined that packets transmitted using time slot #1 suffered a lower average dropped packet rate than the other slots, that slot would be preferred. Similarly, the time slot that resulted in the lowest packet latency (round-trip from the sender) could be preferred over other time slots that had higher latencies; also see Rogers Para. [0019]), and 
thereby reducing waiting times for the test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted (Rogers Para. [0057], the sender evaluates the test packets to determine which time slot or slots are most favorable for carrying out the connection. For example, if it is determined that packets transmitted using time slot #1 suffered a lower average dropped packet rate than the other slots, that slot would be preferred; see Rogers Paras. [0071-0072], when NCD B determines that test packet X was received with minimal delay, it informs NCD A that the test packet identified as "packet X" was empirically favorable for future transmissions … the system can accommodate packet delays and endpoints can agree on what time interval locations should be used to transmit packets. Other approaches can of course be used; also see Rogers Para. [0019]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Angst in view of Rogers giving test data packets a higher priority in order to define the redundancy state, and thereby reducing waiting times for the test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted.
One of ordinary skill in the art would have been motived because it offers the advantage of ensuring normal data packets do not affect test packets (see Rogers Para. [0057, 0060]). 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2007/0071026, Pub. Date Mar. 29, 2007), in view of Angst et al. (US 2013/0286820, Pub. Date Oct. 31, 2013), in view of McCormick et al. (US 2016/0127250, Pub. Date May 5, 2016).
As per claim 2, Rogers discloses a method of operating a network comprising the steps of:
 devices in the network exchanging data with one another via at least one transmission medium by transmitting useful data packets (see Rogers Fig. 10, various endpoints 1001-1002 exchange data through a switch 1003; Rogers Para. [0004], A conventional network comprises endpoints, such as computers, connected through a Local Area Network (LAN) or Wide Area Network (WAN). Packets are sent across the network from one endpoint to another, over packet-switching devices such as LAN switches or WAN routers; also see Rogers Para. [0019]); 
transmitting with at least one test data packets (Rogers Para. [0056], a plurality of test packets are transmitted during different time slots at a rate needed to support the desired bandwidth; also see Rogers Para. [0019 & 0056]);
reserving a predefinable time range for the transmission of test data packets (Rogers Para. [0035], a transmission interval is partitioned into units and (optionally) subunits of time during which data packets can be transmitted. In the example of FIG. 8, an arbitrary transmission interval of one hundred milliseconds (a master frame) can be decomposed into subframes each of 10 millisecond duration, and each subframe can be further decomposed into secondary subframes each of 1 millisecond duration; Rogers Para. [0036], Depending on the packet size and underlying network bandwidth, some varying fraction of each time slot would be actually used to transmit a packet; Rogers Para. [0056], a plurality of test packets are transmitted during different time slots at a rate needed to support the desired bandwidth … The test packets might be transmitted during time slots 1, 3, 5, 7, 9, 11, and 12 as shown; also see Rogers Para. [0057]); 
continuing the transmission of the useful data packets within the predefinable time rage and transmitting the test data packets with a higher transmission priority compared to the useful data packets (Rogers Para. [0035], a transmission interval is partitioned into units and (optionally) subunits of time during which data packets can be transmitted. In the example of FIG. 8, an arbitrary transmission interval of one hundred milliseconds (a master frame) can be decomposed into subframes each of 10 millisecond duration, and each subframe can be further decomposed into secondary subframes each of 1 millisecond duration; Rogers Para. [0036], Depending on the packet size and underlying network bandwidth, some varying fraction of each time slot would be actually used to transmit a packet; Rogers Para. [0056], Each test packet is transmitted using a "discovery" level priority that is higher than that accorded to normal data packets (e.g., TCP packets); also see Rogers Para. [0019 & 0056-0057]. [Normal packets (useful data packets) are sent during the specific time slot and test packets are sent during the specific time slot with a higher priority than the normal packets]).
Rogers does not explicitly disclose:
applying at least one redundancy protocol in order to reduce a failure risk;
transmitting with at least one redundancy protocol test data packets in order to detect failures in the network; 
reserving a predefinable time range using IEEE 802.1Qbv for the transmission of test data packets.
Angst teaches:
applying at least one redundancy protocol in order to reduce a failure risk (Angst Para. [0022], a monitoring and control unit is provided in this case and is configured to detect an interruption inside the ring topology using transmitted test data packets … This makes it possible to implement redundancy handling methods for data packets to be transmitted in a bumpless manner with little effort; Angst Para. [0041], the signal processing unit 13 is assigned a redundancy manager 130 that detects an interruption inside the ring topology of the communication network 2 using transmitted test data packets … This is effected, for example, according to the Media Redundancy Protocol or a functionally comparable communication protocol; see Angst Para. [0006 & 0023]);
transmitting with at least one redundancy protocol test data packets in order to detect failures in the network (Angst Para. [0022], a monitoring and control unit is provided in this case and is configured to detect an interruption inside the ring topology using transmitted test data packets … This makes it possible to implement redundancy handling methods for data packets to be transmitted in a bumpless manner with little effort; Angst Para. [0041], the signal processing unit 13 is assigned a redundancy manager 130 that detects an interruption inside the ring topology of the communication network 2 using transmitted test data packets … This is effected, for example, according to the Media Redundancy Protocol or a functionally comparable communication protocol; also see Angst Para. [0006 & 0023]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rogers in view of Angst for applying at least one redundancy protocol in order to reduce a failure risk; transmitting with at least one redundancy protocol test data packets in order to detect failures in the network.  
One of ordinary skill in the art would have been motived because it offers the advantage of reducing risk of delayed transmission of a data packet (Angst Para. [0030]).
Rogers-Angst does not explicitly disclose:
reserving a predefinable time range using IEEE 802.1Qbv for the transmission.
McCormick teaches:
reserving a predefinable time range using IEEE 802.1Qbv for the transmission (McCormick Para. [0033], the network controller 200 may generate and transmit route and schedule data in accordance with the IEEE standard draft for IEEE 802.1Qbv titled, “Bridges and Bridged Networks—Amendment: Enhancements for Scheduled Traffic.”; McCormick Para. [0024], IEEE 802.1Qbv titled, “Bridges and Bridged Networks—Amendment: Enhancements for Scheduled Traffic.’ specifies time-aware queue-draining procedures in an Ethernet Switch than can be used to tightly control delay and jitter in a network. Additional details about IEEE 802.11Qbv networks are described in IEEE standard draft titled, “Bridges and Bridged Networks—Amendment: Enhancements for Scheduled Traffic.' originally published in June 2012, which is hereby incorporated by reference as if reproduced in its entirety. This standard uses the notion of a gate (e.g., very short queue) in the Switch. The Switch can be programmed with a schedule which specifies which gates will be opened at a specific time. When a gate is opened, the traffic queued up for the gate is admitted to the switch and forwarded towards its destination. Higher speed links are divided into more time slots than lower speeds links, in proportion to the ratio of link speeds. So where a 10 gigabits-per-second (Gbps) link may have 4 time slots; also see McCormick Para. [0023-0024; 0037-0038]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Rogers in view of McCormick for reserving a predefinable time range using IEEE 802.1Qbv for the transmission.
One of ordinary skill in the art would have been motived because it offers the advantage of controlling delay and jitter in a network (McCormick Para. [0024]).

As per claim 7, Rogers discloses method of operating a network comprising the steps of:
 devices in the network exchanging data with one another via at least one transmission medium by transmitting useful data packets (see Rogers Fig. 10, various endpoints 1001-1002 exchange data through a switch 1003; Rogers Para. [0004], A conventional network comprises endpoints, such as computers, connected through a Local Area Network (LAN) or Wide Area Network (WAN). Packets are sent across the network from one endpoint to another, over packet-switching devices such as LAN switches or WAN routers; see Rogers Para. [0019]); 
transmitting with the at least one test data packets (Rogers Para. [0056], a plurality of test packets are transmitted during different time slots at a rate needed to support the desired bandwidth; also see Rogers Para. [0019]);
reserving a predefinable time range for the transmission of the test data packets (Rogers Para. [0035], a transmission interval is partitioned into units and (optionally) subunits of time during which data packets can be transmitted. In the example of FIG. 8, an arbitrary transmission interval of one hundred milliseconds (a master frame) can be decomposed into subframes each of 10 millisecond duration, and each subframe can be further decomposed into secondary subframes each of 1 millisecond duration; Rogers Para. [0036], Depending on the packet size and underlying network bandwidth, some varying fraction of each time slot would be actually used to transmit a packet; Rogers Para. [0056], Rogers Para. [0056], a plurality of test packets are transmitted during different time slots at a rate needed to support the desired bandwidth … The test packets might be transmitted during time slots 1, 3, 5, 7, 9, 11, and 12 as shown; also see Rogers Para. [0057]).
Rogers does not explicitly disclose:
applying at least one redundancy protocol in order to reduce a failure risk;
transmitting with the at least one redundancy protocol test data packets in order to detect failures in the network;
reserving a predefinable time range using IEEE 802.1Qbv for the transmission; and 
transmitting no useful data packets within the predefinable time range.
Angst teaches:
applying at least one redundancy protocol in order to reduce a failure risk (Angst Para. [0022], a monitoring and control unit is provided in this case and is configured to detect an interruption inside the ring topology using transmitted test data packets … This makes it possible to implement redundancy handling methods for data packets to be transmitted in a bumpless manner with little effort; Angst Para. [0041], the signal processing unit 13 is assigned a redundancy manager 130 that detects an interruption inside the ring topology of the communication network 2 using transmitted test data packets … This is effected, for example, according to the Media Redundancy Protocol or a functionally comparable communication protocol; also see Angst Para. [0006; 0023);
transmitting with the at least one redundancy protocol test data packets in order to detect failures in the network (Angst Para. [0022], a monitoring and control unit is provided in this case and is configured to detect an interruption inside the ring topology using transmitted test data packets … This makes it possible to implement redundancy handling methods for data packets to be transmitted in a bumpless manner with little effort; Angst Para. [0041], the signal processing unit 13 is assigned a redundancy manager 130 that detects an interruption inside the ring topology of the communication network 2 using transmitted test data packets … This is effected, for example, according to the Media Redundancy Protocol or a functionally comparable communication protocol; also see Angst Para. [0006; 0023; 0029]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rogers in view of Angst for applying at least one redundancy protocol in order to reduce a failure risk; transmitting with the at least one redundancy protocol test data packets in order to detect failures in the network
One of ordinary skill in the art would have been motived because it offers the advantage of reducing risk of delayed transmission of a data packet (Angst Para. [0030]).
Rogers-Angst does not explicitly disclose:
reserving a predefinable time range using IEEE 802.1Qbv for the transmission of the test data packets; and 
transmitting no useful data packets within the predefinable time range.
McCormick teaches:
reserving a predefinable time range using IEEE 802.1Qbv for the transmission (McCormick Para. [0033], the network controller 200 may generate and transmit route and schedule data in accordance with the IEEE standard draft for IEEE 802.1Qbv titled, “Bridges and Bridged Networks—Amendment: Enhancements for Scheduled Traffic.”; McCormick Para. [0024], IEEE 802.1Qbv titled, “Bridges and Bridged Networks—Amendment: Enhancements for Scheduled Traffic.’ specifies time-aware queue-draining procedures in an Ethernet Switch than can be used to tightly control delay and jitter in a network. Additional details about IEEE 802.11Qbv networks are described in IEEE standard draft titled, “Bridges and Bridged Networks—Amendment: Enhancements for Scheduled Traffic.' originally published in June 2012, which is hereby incorporated by reference as if reproduced in its entirety. This standard uses the notion of a gate (e.g., very short queue) in the Switch. The Switch can be programmed with a schedule which specifies which gates will be opened at a specific time. When a gate is opened, the traffic queued up for the gate is admitted to the switch and forwarded towards its destination. Higher speed links are divided into more time slots than lower speeds links, in proportion to the ratio of link speeds. So where a 10 gigabits-per-second (Gbps) link may have 4 time slots; also see McCormick Para. [0023-0024; 0037-0038]); and 
transmitting no other packets within the predefinable time range (Per specification page 13 lines 4-8 of examining application, The useful data packets must therefore wait until the time window assigned to them opens to be transmitted. McCormick Para. [0033], Additional details about IEEE 802.11Qbv networks are described in IEEE standard draft titled, “Bridges and Bridged Networks—Amendment: Enhancements for Scheduled Traffic.' originally published in June 2012, which is hereby incorporated by reference as if reproduced in its entirety. This standard uses the notion of a gate (e.g., very short queue) in the Switch. The Switch can be programmed with a schedule which specifies which gates will be opened at a specific time. When a gate is opened, the traffic queued up for the gate is admitted to the switch and forwarded towards its destination; McCormick Para. [0027], network controller 110 can be configured to determine optimal paths for packets that are transmitted in the packet-switched network 160 and to schedule departure times of packets at network nodes; McCormick Para. [0023], Each of the data sources and Switches is synchronized to a common clock (e.g., timing master 120 in FIG. 1) that allows the transmission schedules to be implemented precisely and accurately; also see McCormick Para. [0023-0024; 0037-0038]).
Notes: Rogers-Angst teaches transmitting the test data packets and useful data packet (Angst Paras [0022&0041]).  Rogers-Angst does not explicitly disclose reserving a predefinable time range using IEEE 802.lQbv for the transmission; and transmitting no useful data packets within the predefinable time range. McCormick teaches reserving a predefinable time range using IEEE 802.1Qbv for the transmission and transmitting no other packets within the predefinable time range (Paras. [0022; 0027 & 0033])
 It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Rogers in view of McCormick for reserving a predefinable time range using IEEE 802.1Qbv for the transmission of the test data packets and transmitting no other packets within the predefinable time range.
One of ordinary skill in the art would have been motived because it offers the advantage of controlling delay and jitter in a network (McCormick Para. [0024]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2007/0071026, Pub. Date Mar. 29, 2007), in view of Angst et al. (US 2013/0286820, Pub. Date Oct. 31, 2013), in view of McCormick et al. (US 2016/0127250, Pub. Date May 5, 2016), and further in view of Nakada (US 2019/0097988, Priority Date Mar. 4, 2016).
As per claim 3, Rogers-Angst-McCormick discloses the method according to claim 2, as set forth above, Rogers does not explicitly disclose:
interrupting the transmission of a useful data packets; and, instead of the further transmission of this useful data packet, 
transmitting a test data packet and only thereafter resuming transmission of the useful data packets.
Nakada teaches:
interrupting the transmission of a useful data packets (Nakata Fig. 6 and step 103 Switch From User Channel Signal To Dummy Pattern Signal; Nakata Para. [0036], The dummy pattern is previously set as data having no meaning as information; Nakata Para. [0055], data of a signal input to the transponder 21 from the user channel 16 and the user channel 17 as a user channel signal for transfer on the undersea relay line 15 are referred to as actual data); and, 
instead of the further transmission of this useful data packet, transmitting a test data packet (Nakata Fig. 6 and step 103 Switch From User Channel Signal To Dummy Pattern Signal; Nakata Para. [0036], The dummy pattern is previously set as data having no meaning as information; Nakata Para. [0055], data of a signal input to the transponder 21 from the user channel 16 and the user channel 17 as a user channel signal for transfer on the undersea relay line 15 are referred to as actual data) and only thereafter resuming transmission of the useful data packets (Nakada Fig. 6 and steps 108-109 and Para. [0064], When the input check result is a result indicating a normal state (Yes in step 108), the second monitoring device 14 sends, to the control unit 42 of the second undersea terminal station device 12, an instruction to return to the transmission of the actual data based on the input user channel signal).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Rogers in view of Nakada for interrupting the transmission of a useful data packets; and, instead of the further transmission of this useful data packet, transmitting a test data packet and only thereafter resuming transmission of the useful data packets.
One of ordinary skill in the art would have been motived because it offers the advantage of checking whether or not start of transmission of a signal based on the actual data is possible (Nakada Para. [0009]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over over Rogers (US 2007/0071026, Pub. Date Mar. 29, 2007), in view of Angst et al. (US 2013/0286820, Pub. Date Oct. 31, 2013), in view of McCormick et al. (US 2016/0127250, Pub. Date May 5, 2016), and further in view of Takahashi (US 2015/0163003, Pub. Date Jun. 11, 2015).
As per claim 4, Rogers-Angst-McCormick discloses the method according to claim 2, as set forth above, Rogers does not explicitly disclose further comprising the steps of: 
first transmitting a test data packet by the network devices and only thereafter 
at least one network device starts to transmit the useful data packets.
Takahashi teaches:
first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit the useful data packets (Takahashi Fig. 11 and Para. [0148], the communication apparatus A310 starts the actual data transmission by finishing the test data transmission period; Takahashi Fig. 14 and Para. [0185], when the actual data transmission is started after the test data transmission period is completed; also see Takahashi Para. [0145]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Angst in view of Takahashi for first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit the useful data packets.
One of ordinary skill in the art would have been motived because it offers the advantage of preventing the network load from rapidly varying when the actual data transmission is started (Takahashi Para. [0137]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2007/0071026, Pub. Date Mar. 29, 2007), in view of Angst et al. (US 2013/0286820, Pub. Date Oct. 31, 2013), in view of McCormick et al. (US 2016/0127250, Pub. Date May 5, 2016), and further in view of Vikberg et al. (US 2014/0359048, Pub. Date Dec. 4, 2014).
As per claim 5, Rogers-Angst-McCormick discloses the method according to claim 2, as set forth above, Rogers does not explicitly disclose further comprising the step of: 
temporally linking generation of the test data packets in the network device that is configured as the master to the opening of the time slot provided for test data packets.
Vikberg teaches:
temporally linking generation of the test data packets in the network device that is configured as the master to the opening of the time slot provided for test data packets (Vikberg Para. [0049], test traffic request could e.g. be initiated and sent by the network node at a defined time interval after the last forwarding of a request to the core network; Vikberg Para. [0051], This test traffic may be initiated at certain events or with certain time intervals, e.g. when a defined time period has passed since a content request was forwarded to the core network).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Rogers in view of Vikberg for temporally linking generation of the test data packets in the network device that is configured as the master to the opening of the time slot provided for test data packets.
One of ordinary skill in the art would have been motived because it offers the advantage of enabling a faster detection (Vikberg Para. [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. (US 2007/0150616) Home Network System;
Kiessling et al. (US 2014/0040657) Method For Transmitting Messages In A Redundantly Operable Industrial Communication Network And Communication Device For The Redundantly Operable Industrial Communication Network;
Barrass (US 2016/0308777) Network Traffic Preemption Using Intermittent Encapsulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487 and email address is vinh.nguyen1@uspto.gov. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453